COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-16-00435-CR
Style:                   Jonathan Rawlins v. The State of Texas
Date motion filed*:      December 5, 2016
Type of motion:          Appellant’s Motion for a Third Extension of Time to File Brief
Party filing motion:     Appellant’s counsel Steven A. Hershkowitz
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 August 12, 2016
       Number of extensions granted:          2        Current Due Date: December 5, 2016
       Date Requested:                    December 12, 2016 (122 days from original deadline)

Ordered that motion is:
       Granted
              If document is to be filed, document due: December 13, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because counsel’s third extension motion contends that he needs one additional week
       to file appellant’s brief due to extraordinary circumstances, this extension is granted,
       but no further extensions will be granted given the total length of time requested.
       See TEX. R. APP. P. 10.5(b)(1)(C). Accordingly, if appellant’s brief is not filed by
       December 13, 2016, the Court will abate this appeal for a late-brief hearing. See id.
       38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
               

Date: December 13, 2016




November 7, 2008 Revision